Title: Thomas Jefferson to Patrick Gibson, 10 August 1813 [document added in digital edition]
From: Jefferson, Thomas
To: Gibson, Patrick


          
          
                        Dear Sir
                        
                            Monticello
                            Aug. 10. 13.
                    
          I drew on you lately for 43. D 27 C in favor of the Mutual assurance company, and must now ask the favor of you to send me by the return of post one hundred Dollars in bills from 20.  to 5.D. I find it will be indispensable to reinstate 1500.D. of my late note in the bank: for within a fortnight of from this time I shall be obliged to draw on you from Bedford for 600.D. in favor of Brown & Robertson of Lynchburg, and in the ensuing month for about the same sum from this place, and after that a further sum of about 300 D to close my present calls. I wish therefore you could by the return of post send
			 me a note for 1500.D. to be signed; because the day after that I shall set out for Bedford, and be absent three weeks.I now inclose the deed for mr Taylor duly authenticated. Accept the assurance of my constant esteem and respect
          
                        Th: Jefferson
                    
        